Citation Nr: 1233646	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE
 
Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  He is the recipient of the Combat Infantry Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of intrusive memories and thoughts, nightmares several times weekly, avoidance via alcohol, exaggerated startle response, frequent strong feelings of anger leading to irritability and isolation, insomnia, sleep disturbances, feelings of alienation from others, difficulty concentrating, flashbacks, dysphoric and anxious mood, wide range of affect, fair insight and judgment, fluent speech, linear thought process, and motivation, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

 In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 

In the instant case, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the September 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  He has not identified any additional outstanding records, including private treatment records or Social Security Administration records, that have not been requested or obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010). 

The Veteran was also afforded a VA examination in July 2009 in conjunction with the claim on appeal.  The Veteran has not alleged that such is legally inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD as it includes an interview with the Veteran, a review of the claims file, review of medical records, and a full mental status examination, addressing the relevant rating criteria.  The examiner's opinion offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board acknowledges that the July 2009 VA examination was conducted over three years ago; however, the remainder of the record adequately reveals the current state of the Veteran's disability.  Specifically, as will be described in detail below, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of his PTSD since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged worsening since the July 2009 VA examination.  In this regard, while he and his representative have claimed that his PTSD is worse than the current 50 percent rating, they have not contended that the condition has increased in severity since the July 2009 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
 
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran is service-connected for PTSD, which is currently evaluated at 50 percent disabling, effective April 22, 2009.  He contends that such disability is more severe than the currently assigned rating and, therefore, he is entitled to a higher initial rating. 

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In addition to his PTSD, the Veteran has an Axis I diagnosis of alcohol dependence as demonstrated by VA treatment records and the VA examination.  The Court has held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, no physician or examiner has separated the effects of the PTSD from the alcohol dependence.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.

Following a review of the relevant evidence of record, which includes VA treatment records dated from June 2009 to September 2010, the Veteran's representative's statements, and a July 2009 VA examination report, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of intrusive memories and thoughts, nightmares several times weekly, avoidance via alcohol, exaggerated startle response, frequent strong feelings of anger leading to irritability and isolation, insomnia, sleep disturbances, feelings of alienation from others, difficulty concentrating, flashbacks, dysphoric and anxious mood, wide range of affect, fair insight and judgment, fluent speech, linear thought process, and motivation, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's dysphoric and anxious mood, frequent strong feelings of anger leading to irritability and isolation, sleep impairment, wide range of affect, fair insight and judgment, fluent speech, linear thought process, and motivation are contemplated in his current 50 percent rating.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that in his VA treatment records and at his VA examination, the Veteran consistently denied suicidal or homicidal ideation.  At an appointment in March 2010, he denied ever seriously considering suicide, and at the VA examination he denied history of any suicide attempt.  He reported that he may have very occasionally had fleeting thoughts of suicide when drunk or on drugs, but adamantly denied any current suicidal ideation, plan, or intent.  Therefore, at most, the Veteran has had very occasional suicidal ideation when under the influence of drugs or alcohol.  As discussed below, the Board finds that, despite his rare suicidal ideation, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted at the time of the July 2009 VA examination.  Likewise, VA treatment records dated during the appellate period are negative for such rituals.  Pertaining to the Veteran's speech, such has never been described as illogical, obscure, or irrelevant.  On the contrary, his treating VA psychiatrist consistently described his speech as fluent in VA treatment records dated between October 2009 and August 2010.

Moreover, there is no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, neither the VA examiner nor the VA treatment records note any panic attacks.  Regarding depression, an October 2009 treatment record notes that the Veteran felt depressed and irritable and was not looking forward to the holidays.  However, the VA treatment records contain two negative depression screens in May 2010 and August 2010, the latter of which noted, "major depression unlikely, further intervention not required."  The Veteran's reported periods of depression do not rise to the level of near-continuous and such have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffered from impaired impulse control during the current appeal period.  At the July 2009 VA examination, the Veteran reported that he had a history of frequent strong feelings of anger, and that while in his youth (prior to the appeal period) this led him to provoke fights, he now manages anger by isolating himself, though he is sometime irritable.  Therefore, while the Veteran reported unprovoked irritability, no history of violence was noted.  Moreover, there is no evidence in the treatment records or examination report of inappropriate behavior or behavioral control issues.  Indeed, in records of his regular group and individual therapy appointments, the Veteran is consistently described as appropriate.

Moreover, the Veteran has never been noted to have spatial disorientation.  In this regard, VA treatment records dated during the course of the appeal reflect that the Veteran was consistently alert and oriented times three.  Likewise, at his VA examination, he was noted to be oriented to person, place, and time.  The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, the VA examination report stated he was casually and neatly dressed.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board notes that the Veteran was consistently employed after service; first as a police officer for five years, and then for 30 years with a single employer until he retired in 2006.  The VA examiner opined that this stable employment history helped the Veteran to deny addiction issues, and that increased non-structured time after retirement led to an increase in alcohol abuse.  However, VA treatment records show that the Veteran's drinking has been significantly reduced during the appeal period and that he has reduced self-medicating.  Further, the Veteran regularly attended group and individual therapy from June 2009 through September 2010 and treatment notes reflect continued improvement and manageable symptoms.  In an annual mental health examination dated January 2010, his treating VA psychiatrist listed "healthy coping skills" among the Veteran's strengths.  The Veteran's goal for 2010 was to remain at his current level of functioning and management of PTSD symptoms, utilizing effective coping skills.  The psychiatrist noted, "right now he is comfortable with his level of functioning and ability to enjoy his life."  Therefore, while the Veteran may have experienced an increase in symptoms and self-medication after retirement in 2006, on the whole, the record does not show difficulty in adapting to stressful circumstances during the current appeal period.

Regarding the Veteran's ability to establish and maintain effective relationships, the July 2009 VA examiner noted that the Veteran was still married to his wife and had three adult children and two grandchildren.  At the July 2009 VA examination, the Veteran reported feeling some alienation from others but had begun to feel comfortable with the Vietnam combat group he was attending.  In November 2009 he traveled to visit his family in the Midwest, and in January 2010 he went on a cruise with his wife.  In the January 2010 annual mental health examination, the VA psychiatrist listed "able to communicate" and "family/community/spiritual support" among the Veteran's strengths.  The Board finds that the Veteran is able to establish and maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include intrusive memories and thoughts, nightmares several times weekly, avoidance via alcohol, exaggerated startle response, insomnia, feelings of alienation from others, difficulty concentrating, and flashbacks.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In reaching this decision, the Board observes that, during the mental status examination, the July 2009 VA examiner indicated that the Veteran suffered from moderate symptoms and moderate difficulties in social functioning due to his symptoms of PTSD.  The numerous VA treatment records charting the course of the Veteran's therapy during the appeal period repeatedly indicate that while the Veteran experiences PTSD symptoms, they are mild and he is generally able to manage them well most of the time.  See treatment notes dated August 2009, September 2009, March 2010, and April 2010.  Therefore, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than severe.  Likewise, the Veteran's PTSD results in no more than moderate occupational and social impairment with reduced reliability and productivity.

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, p. 32.  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this regard, the July 2009 VA examiner assigned a score of 55, and the treating VA psychiatrist assigned a score of 62 in January 2010.  Based on the evidence of record discussed previously, the Board finds that the Veteran's symptomatology is consistent with the assigned GAF scores of 55 and 62.  In this regard, such scores represent moderate to mild symptoms, which are in accord with the Veteran's current 50 percent rating. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment at the July 2009 VA examination or in the treatment records.  Additionally, in January 2010, the Veteran was described as insightful, motivated, and able to communicate.  Repeatedly, his thought process was described as linear and his insight and judgment were deemed fair in treatment notes dated from October 2009 to August 2010.  Additionally, the evidence reflects that he has family/community/spiritual support, travels with his wife, manages his finances, and visits family.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the period of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then 

the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Board notes that the diagnostic code provides for a wide spectrum of symptoms in determining the effect of the Veteran's social and occupational impairment caused by the service-connected PTSD.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the record reflects that the Veteran retired from long-term employment in 2006.  While he is not currently employed, he has not alleged, and the record does not reflect, that his PTSD renders him unemployable.  Therefore, the Board finds that the issue of entitlement to TDIU is not raised.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine, which holds that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


